EXHIBIT 99.1 T604.682.3ir@levon.com Suite 900, 570 Granville Street Vancouver, BC V6C 3P1 TSX Trading Symbol: LVN October 21, 2014 Berlin & Frankfurt:LO9 OTCQX: LVNVF LEVON ANNOUNCES CLOSING OF USD$5.4 MILLION PRIVATE PLACEMENT Levon Resources Ltd. ("Levon" or the "Company") (TSX Symbol: LVN; OTCQX: LVNVF) is pleased to announce that it has closed the private placement with a group of U.S. investors including Dr. Philip Frost, Barry Honig and Michael Brauser (the “Placement”) that was announced on October 15, 2014. Pursuant to the Placement, Levon issued 27,000,000 common shares at a price of CAD$0.22 per share for gross proceeds of USD$5,400,000. The common shares sold in the Placement are subject to a four month hold period under applicable Canadian securities laws which expires on February 22, 2015. Levon also announces that it has completed the previously announced purchase of 35,178,572 common shares of Pershing Gold Corporation. The common shares sold in the Placement have not been registered under the United States Securities Act of 1933, as amended (the "U.S. Securities Act"), or any applicable state securities laws and may not be offered or sold in the United States unless registered under the U.S. Securities Act or pursuant to an exemption from such registration requirements. This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of the foregoing securities in any jurisdiction, including in the United States, in which such offer, solicitation or sale would be unlawful. About Levon Resources Ltd. Levon is a gold and precious metals exploration company, exploring the Company's 100% owned flagship Cordero bulk tonnage silver, gold, zinc, and lead project near Hidalgo Del Parral, Chihuahua, Mexico. For further information, contact Levon's Investor Relations directly at 604-682-2991 or the main office number at 604-682-3701. ON BEHALF OF THE BOARD "Ron Tremblay" Ron Tremblay President and Chief Executive Officer Neither the Toronto Stock Exchange ("TSX") nor its Regulation Services Provider (as that term is defined in the policies of the TSX) accepts responsibility for the adequacy or accuracy of this release.
